Writ application on severance question denied. Although we may not agree with the trial judge’s action, we nevertheless cannot say that he abused his discretion under LA.C.C.P. Article 1038. Presumably, had severance not been granted, trial of the principal action fixed for July 14, 1982, would be delayed.
On the question of the application of St. Paul Fire and Marine Insurance Company concerning its right to jury trial, the writ is granted and made preemptory. In connection therewith, the issue is whether or not the trial court erred in recinding its order dated June 30, 1982, which granted the motion of St. Paul Fire and Marine Insurance Company and Merry S. Smith for a trial by jury as to all issues herein. The issue presented is identical with that presented in the case of City Stores Co. v. Johns-Manville Sales, 395 So.2d 953 (La. App. 4th Cir. 1981) and for the reasons therein stated, with which we agree, we conclude that the trial court in the instant case erred in recalling and setting aside its previous order of June 30,1982, granting to St. Paul Fire and Marine Insurance Company and Merry S. Smith a jury trial in these proceedings. Accordingly it is Ordered that the trial court’s previous order granting St. Paul Fire and Marine Insurance Company and Merry S. Smith a jury trial as to all issues, upon their posting bond in the total amount of $2,500.00, be, and is reinstated.